HAWTHORNE, Justice.
This is an appeal by the defendants from a judgment perpetuating a preliminary writ of injunction against them and restraining them from advertising, offering for sale, or selling Dr. Tichenor’s antiseptic at prices less than the minimum retail prices set by the plaintiff under a certain fair trade contract.
This court is without appellate jurisdiction of this case as the record does not affirmatively show that there is in dispute a sum in excess of $2,000, nor does it fall within any other of the .classes of *236cases of which this court is given appellate jurisdiction by Article 7, Section 10, of the Constitution. That this court is without appellate jurisdiction is conceded by appellants and appellee, who have filed a joint motion to transfer the case to the Court of Appeal for the Parish of Orleans.
For the reasons assigned this case is ordered transferred to the Court of Appeal for the Parish of Orleans, provided that the record is filed in that court within 30 days from the date on which this decree shall become final; otherwise the appeal will be dismissed. The appellants are to pay the costs of the appeal to the Supreme Court; all other costs are to await the final disposition of the case.